19-23649-rdd       Doc 558        Filed 12/02/19      Entered 12/02/19 20:26:14               Main Document
                                                     Pg 1 of 6


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Timothy Graulich
Eli J. Vonnegut

Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                 Debtors.1                                      (Jointly Administered)


                          AGENDA FOR DECEMBER 4, 2019 HEARING

Time and Date of Hearing:          December 4, 2019 at 2:00 p.m. (prevailing Eastern Time)
Location of Hearing:               The Honorable Judge Robert D. Drain
                                   United States Bankruptcy Court for the Southern District of New York
                                   300 Quarropas Street
                                   White Plains, New York 10601
Copies of Motions:                 A copy of each pleading can be viewed on the Court’s website at
                                   http://www.nysb.uscourts.gov and the website of the Debtors’
                                   proposed notice and claims agent, Prime Clerk LLC at
                                   https://restructuring.primeclerk.com/purduepharma.



1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
19-23649-rdd       Doc 558       Filed 12/02/19     Entered 12/02/19 20:26:14              Main Document
                                                   Pg 2 of 6




  I.    CONTESTED MATTER:

        1.       Wages Motion. Motion of Debtors for Entry of an Order Authorizing (I) Debtors
                 to (A) Pay Prepetition Wages, Salaries, Employee Benefits and Other
                 Compensation and (B) Maintain Employee Benefits Programs and Pay Related
                 Administrative Obligations, (II) Employees and Retirees to Proceed with
                 Outstanding Workers’ Compensation Claims and (III) Financial Institutions to
                 Honor and Process Related Checks and Transfers [ECF No. 6]

                         Objection Deadline: October 3, 2019 at 4:00 p.m. (prevailing Eastern
                         Time) (for all parties other than the Official Committee of Unsecured
                         Creditors and the Ad Hoc Committee2)

                         Responses Received:

                              A. Objection of the United States Trustee to Motion of Debtors for
                                 Entry of Order Authorizing (I) Debtors to (A) Pay Pre-Petition
                                 Wages, Salaries, Employee Benefits and Other Compensation and
                                 (B) Maintain Employee Benefit Programs and Pay Related
                                 Administrative Obligations, (II) Employees and Retirees to
                                 Proceed with Outstanding Workers’ Compensation Claims and
                                 (III) Financial Institutions to Honor and Process Related Checks
                                 and Transfers [ECF No. 134]

                              B. Nevada Counties And Municipalities’ Joinder to the Objection of
                                 the United States Trustee to Motion of Debtors for Entry of Order
                                 Authorizing (I) Debtors to (A) Pay Pre-Petition Wages, Salaries,
                                 Employee Benefits and Other Compensation and (B) Maintain
                                 Employee Benefit Programs and Pay Related Administrative
                                 Obligations, (II) Employees and Retirees to Proceed with
                                 Outstanding Workers’ Compensation Claims and (III) Financial
                                 Institutions to Honor and Process Related Checks and Transfers
                                 [ECF No. 190]

                              C. The Commonwealth of Pennsylvania’s Joinder to the Objection of
                                 the United States Trustee to Motion of Debtors for Entry of Order
                                 Authorizing (I) Debtors to (A) Pay Pre-Petition Wages, Salaries,
                                 Employee Benefits and Other Compensation and (B) Maintain
                                 Employee Benefit Programs and Pay Related Administrative
                                 Obligations, (II) Employees and Retirees to Proceed with
                                 Outstanding Workers’ Compensation Claims and (III) Financial


        2
           The “Ad Hoc Committee” refers to the ad hoc committee of governmental and other contingent litigation
claimants represented by Kramer Levin Naftalis & Frankel LLP, Brown Rudnick LLP, Gilbert LLP and Otterbourg
P.C. (notice of appearance filed at Docket No. 147).
                                                       2
19-23649-rdd   Doc 558     Filed 12/02/19    Entered 12/02/19 20:26:14      Main Document
                                            Pg 3 of 6


                            Institutions to Honor and Process Related Checks and Transfers
                            [ECF No. 196]

                         D. Joinder/Objection by the Ad Hoc Group of Non-Consenting States
                            to Motion of Debtors for Entry of Order Authorizing (I) Debtors to
                            (A) Pay Pre-Petition Wages, Salaries, Employee Benefits and
                            Other Compensation and (B) Maintain Employee Benefits
                            Programs and Pay Related Administrative Obligations, (II)
                            Employees and Retirees to Proceed with Outstanding Workers’
                            Compensation Claims And (III) Financial Institutions to Honor and
                            Process Related Checks And Transfers [ECF No. 197]

                         E. Joinder of the State of Arizona to the Objection of the United
                            States Trustee to Motion of Debtors for Entry of Order Authorizing
                            (I) Debtors to (A) Pay Pre-Petition Wages, Salaries, Employee
                            Benefits and Other Compensation and (B) Maintain Employee
                            Benefit Programs and Pay Related Administrative Obligations, (II)
                            Employees and Retirees to Proceed with Outstanding Workers’
                            Compensation Claims and (III) Financial Institutions to Honor and
                            Process Related Checks and Transfers [ECF No. 201]

                         F. Letter of Linda A. Lacewell, Superintendent of New York State
                            Department of Financial Services Re: Requested Payments to
                            Purdue Pharma Employees [ECF No. 99]

                         G. Letter of Dan Colucci Regarding Severance for Former Purdue
                            Pharma L.P. Employees [ECF No. 103]

                         H. Letter of John Taormina Regarding             Former    Employee
                            Unemployment Benefits [ECF No. 327]

                         I. Statement of the Ad Hoc Group of Non-Consenting States
                            Maintaining Its Objection to Purdue’s Wage Motion Insofar as It
                            Relates to Purdue CEO Craig Landau [ECF No. 557]

                         J. The Debtors have received informal responses from American
                            Express National Bank, American Express Travel Related Services
                            Company, Inc. and their affiliates, the Official Committee of
                            Unsecured Creditors and the Ad Hoc Committee.

                   Reply:

                         A. Debtors’ Omnibus Reply in Support of Motion For Order
                            Authorizing (I) Debtors to (A) Pay Pre-Petition Wages, Salaries,
                            Employee Benefits and Other Compensation and (B) Maintain
                            Employee Benefit Programs and Pay Related Administrative
                            Obligations, (II) Employee and Retirees to Proceed with
                            Outstanding Workers’ Compensation Claims and (III) Financial
                                             3
19-23649-rdd   Doc 558     Filed 12/02/19    Entered 12/02/19 20:26:14      Main Document
                                            Pg 4 of 6


                            Institutions to Honor and Process Related Checks and Transfers
                            [ECF No. 235]

                         B. Debtors’ Supplemental Omnibus Reply in Support of Motion of
                            Debtors for Entry of an Order Authorizing (I) Debtors to (A) Pay
                            Pre-Petition Wages, Salaries, Employee Benefits and Other
                            Compensation and (B) Maintain Employee Benefits Programs and
                            Pay Related Administrative Obligations, (II) Employees and
                            Retirees to Proceed with Outstanding Workers' Compensation
                            Claims and (III) Financial Institutions to Honor and Process
                            Related Checks and Transfers [ECF No. 556]

                   Related Documents:

                         A. Interim Order Authorizing (I) Debtors to (A) Pay Prepetition
                            Wages, Salaries, Employee Benefits and Other Compensation and
                            (B) Maintain Employee Benefits Programs and Pay Related
                            Administrative Obligations, (II) Employees and Retirees to
                            Proceed with Outstanding Workers’ Compensation Claims and
                            (III) Financial Institutions to Honor and Process Related Checks
                            and Transfers [ECF No. 62]

                         B. Supplemental Declaration of Jon Lowne in Support of Motion For
                            Order Authorizing (I) Debtors to (A) Pay Pre-Petition Wages,
                            Salaries, Employee Benefits and Other Compensation and (B)
                            Maintain Employee Benefit Programs and Pay Related
                            Administrative Obligations, (II) Employee and Retirees to Proceed
                            with Outstanding Workers’ Compensation Claims and (III)
                            Financial Institutions to Honor and Process Related Checks and
                            Transfers [ECF No. 236]

                         C. Notice of Filing of Revised Proposed Final Order Authorizing (I)
                            Debtors to (A) Pay Prepetition Wages, Salaries, Employee Benefits
                            and Other Compensation and (B) Maintain Employee Benefits
                            Programs and Pay Related Administrative Obligations, (II)
                            Employees and Retirees to Proceed with Outstanding Workers’
                            Compensation Claims and (III) Financial Institutions to Honor and
                            Process Related Checks and Transfers [ECF No. 256]

                         D. Final Order signed on 10/15/2019 Granting Motion Authorizing
                            (1) Debtors to (A)Pay Prepetition Wages, Salaries, Employee
                            Benefits and Other Compensation and (B) Maintain Employee
                            Benefits Programs and Pay Related Administrative Obligations,
                            (II) Employees and Retirees to Proceed with Outstanding Workers’
                            Compensation Claims and; (III) Financial Institutions to Honor and
                            Process Related Checks and Transfers [ECF No. 309]

                                              4
19-23649-rdd   Doc 558     Filed 12/02/19    Entered 12/02/19 20:26:14      Main Document
                                            Pg 5 of 6


                         E. Notice of Adjournment of Certain Matters Scheduled for
                            November 6, 2019 at 10:00 a.m. [ECF No. 344]

                         F. Notice of Adjournment of Certain Matters Scheduled for
                            November 19, 2019 at 2:00 p.m. [ECF No. 478]
                         G. Second Supplemental Declaration of Jon Lowne in Support of the
                            Motion of Debtors for Entry of an Order Authorizing (I) Debtors to
                            (A) Pay Prepetition Wages, Salaries, Employee Benefits and Other
                            Compensation and (B) Maintain Employee Benefits Programs and
                            Pay Related Administrative Obligations, (II) Employees and
                            Retirees to Proceed with Outstanding Workers Compensation
                            Claims and (III) Financial Institutions to Honor and Process
                            Related Checks and Transfers [ECF No. 554]
                         H. Declaration of Josephine Gartrell in Support of Debtors’ Key
                            Employee Plans [ECF No. 555]

               Status: This matter is going forward on a contested basis. The hearing with
               respect to this matter shall be an evidentiary hearing.




                       [Remainder of Page Intentionally Left Blank]




                                              5
19-23649-rdd   Doc 558   Filed 12/02/19    Entered 12/02/19 20:26:14   Main Document
                                          Pg 6 of 6




Dated:   December 2, 2019
         New York, New York


                                          DAVIS POLK & WARDWELL LLP

                                          By: /s/ Eli J. Vonnegut


                                          450 Lexington Avenue
                                          New York, New York 10017
                                          Telephone: (212) 450-4000
                                          Facsimile: (212) 701-5800
                                          Marshall S. Huebner
                                          Benjamin S. Kaminetzky
                                          Timothy Graulich
                                          Eli J. Vonnegut

                                          Counsel to the Debtors
                                          and Debtors in Possession




                                            6
